THE THIRTEENTH COURT OF APPEALS

                                    13-18-00271-CV


                                    Christine Troiani
                                            v.
                                    Anthony Troiani


                                   On Appeal from the
                    444th District Court of Cameron County, Texas
                          Trial Cause No. 2013-DCL-4275-H


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED AND RENDERED IN

PART, and the case is REVERSED AND REMANDED IN PART for further proceedings

consistent with its opinion. Costs of the appeal are adjudged 50% against appellant,

Christine Troiani and 50% against appellee, Anthony Troiani.

      We further order this decision certified below for observance.

October 24, 2019